DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino et al., JP 2014-53551 in view of Kishimoto et al., US Pub. 2002/0027764.
Regarding claim 1, Kajino teaches (see the machine translation attached to this action) a thermistor with a protective film, the thermistor including a thermistor element (4th page; element 2 is disclosed as a thermistor element), a protective film that comprises of SiO2 film (9th page and 12th page; glass layer comprises SiO2 based glass) having a film thickness within the range of 50-1000 nm (7th page; glass layer 5 has a thickness of 0.2 to 1.0 µm) and that is formed in contact with the thermistor element, and electrode parts, and the thermistor being characterized in that an alkali metal is present in a region including the interface between the thermistor element and the protective film (9th page; the glass layer 5 contains Na).  

Kishimoto teaches (see paragraphs 0007-0008) that the atomic ratio of the alkali metal element content to the silicon element content is gradually increased from near the surface of a glass coating layer towards the inside thereof, whereby the generation of cracks in the glass coating layer is suppressed and degradation of the insulation resistance of a ceramic element does not readily occur.  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have combined the teachings of Kishimoto with Kajino, since the gradual increase and/or unevenly distributed region(s) between the element and the protective film prevents generation of cracks in the glass coating layer.
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art of record do not teach or suggest “a maximum value of an alkali metal presence ratio, in which a detection amount (atom %) of the alkali metal is divided by a detection amount (atom %) of all metals in a region including the interface, is 0.003 or more, and a value obtained by dividing the maximum value by an average value of the alkali metal presence ratio in the protective film is 1.5 or more.”  
Regarding claim 3, the prior art of record do not teach or suggest a method of manufacturing a thermistor with a protective film, the method comprising “a protective film-forming step of forming the protective film by immersing the thermistor element in a reaction 2 to precipitate on a surface of the thermistor element by a hydrolysis reaction and a polycondensation reaction of the silicon alkoxide.”  
Current invention teaches forming a stronger bonding interface and adhesion between the thermistor element to its protection film. 
Claim 4 depends on claim 3.   
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanaka et al., Iguchi et al., Yamazaki, and Kishimoto et al. teach ceramic protection film over an element.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833